 1   ORRICK, HERRINGTON & SUTCLIFFE LLP             Craig J. Mariam (SBN: 225280)
     AMY K. VAN ZANT (SBN 197426)                   cmariam@grsm.com
 2   avanzant@orrick.com                            Anthony D. Phillips (SBN: 259688)
     JASON K. YU (SBN 274215)                       aphillips@grsm.com
 3   jasonyu@orrick.com                             Eunice J. Liao (SBN: 330655)
     TAMMY SU (SBN 329652)                          eliao@grsm.com
 4   tsu@orrick.com                                 GORDON REES SCULLY MANSUKHANI, LLP
     1000 Marsh Road                                275 Battery Street, Suite 2000
 5   Menlo Park, CA 94025-1015                      San Francisco, CA 94111
     Telephone: (650) 614 7400                      Telephone: (415) 986-5900
 6   Facsimile: (650) 614 7401                      Facsimile: (877) 306-0043

 7   Attorneys for Plaintiff                        Attorneys for Defendant
     TRADESHIFT, INC.                               BUYERQUEST, INC.
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11

12
     TRADESHIFT, INC., a Delaware corporation,       Case No. 3:20-cv-1294-RS
13
                        Plaintiff,                   JOINT STATEMENT IN ADVANCE OF
14                                                   FURTHER CASE MANAGEMENT
              v.                                     CONFERENCE
15
     BUYERQUEST, INC., an Ohio corporation,          Date:       January 28, 2020
16                                                   Time:       10:00 a.m.
                        Defendant.                   Place:      Telephonic
17                                                   Judge:      Honorable Richard Seeborg

18

19
20

21

22

23

24

25

26

27

28                                                            JOINT STATEMENT IN ADVANCE OF FURTHER
                                                                       CASE MANAGEMENT CONFERENCE
                                                                            CASE NO. 3:20-CV-1294-RS
     4160-1911-7098
 1            Tradeshift, Inc. (“Tradeshift”) and BuyerQuest, Inc. (“BuyerQuest”) submit this Joint

 2   Case Management Statement in supplementation of their May 27, 2020 Joint Case Management

 3   Statement and Rule 26(f)(1) Report (D.E. 31) and in advance of the January 28, 2021 Further

 4   Case Management Conference pursuant to Civil Local Rule 16-10, and paragraph 6 of the Initial

 5   Case Management Scheduling Order in this action (D.E. 36).

 6   1.       PLEADINGS
 7            The pleadings have been settled and the case is at issue. Tradeshift filed its complaint

 8   alleging interference with contract, breach of contract, and breach of the implied covenant of

 9   good faith and fair dealing on February 20, 2020. (D.E. 1). BuyerQuest filed its Answer June 3,
10   2020.

11   2.       ALTERNATIVE DISPUTE RESOLUTION
12            On August 26, 2020, the parties engaged in private mediation but did not reach a

13   settlement.

14   3.       DISCOVERY AND DISCOVERY MOTIONS
15            The parties are presently actively engaged in discovery. The parties have exchanged

16   document requests, interrogatories, requests for admission, and responses thereto. BuyerQuest

17   produced approximately 10,000 documents between July 23 and September 3, 2020. Tradeshift

18   produced approximately 750 documents on September 9, 2020 and, pursuant to conferral

19   discussions, produced an additional 3,919 documents on December 31, 2020 and another 1,316
20   on January 15, 2021.     The parties are conferring respecting outstanding document production

21   issues and follow up.

22            The parties have been conferring regarding a stipulation and protocol for taking

23   depositions in the case remotely and a schedule for those depositions. The parties have noticed or

24   expressed intent to notice at least 10 depositions. No depositions have been formally agreed upon

25   yet but the parties expect to begin depositions in early February and are working to schedule them

26   to be completed before the fact discovery cut-off.

27

28                                                                  JOINT STATEMENT IN ADVANCE OF FURTHER
                                                      -1-                    CASE MANAGEMENT CONFERENCE
                                                                                  CASE NO. 3:20-CV-1294-RS
     4160-1911-7098
 1            The parties have conferred on various discovery disputes and have identified several

 2   issues that are ripe for adjudication or expected to be ready for adjudication soon. Pursuant to

 3   paragraph 4 of the Initial Case Management Order (D.E. 36), the parties filed a joint discovery

 4   letter describing the first such dispute (D.E. 46) and the Court referred the dispute to Magistrate

 5   Judge Hixson. If unable to reach a compromise, the parties expect to submit additional disputes

 6   in a manner consistent with Magistrate Judge Hixson’s standing order.

 7   4.       CASE SCHEDULE
 8            The parties agree that additional time would facilitate the completion of discovery and full

 9   development of the factual record as well as allow the parties to resolve the remaining discovery
10   disputes with the Magistrate Judge and complete depositions. The parties proposed amended

11   dates are presented below and reflected in the concurrently filed Stipulation and Proposed Order

12   to Modify Discovery Deadlines.

13
          Event                                   Current Deadline           Proposed Deadline
14
          Fact Discovery Cutoff                   February 19, 2021          March 22, 2021
15
          Opening Expert Reports                  March 26, 2021             April 26, 2021
16
          Rebuttal Expert Reports                 April 23, 2021             May 24, 2021
17

18        Expert Discovery Cutoff                 May 28, 2021               June 21, 2021

19        Dispositive Motion Hearing              August 5, 2021             No Change

20        Pretrial Conference                     October 20, 2021           No Change
21        Trial                                   November 1, 2021           No Change
22

23   Dated: January 21, 2021                          By:   /s/ Amy K. Van Zant
                                                            AMY K. VAN ZANT
24                                                          Attorneys for Plaintiff
                                                            TRADESHIFT, INC.
25
     Dated: January 21, 2021                          By:   /s/ Anthony Phillips
26                                                          ANTHONY PHILLIPS
                                                            Attorneys for Defendant
27                                                          BUYERQUEST, INC.
28                                                                  JOINT STATEMENT IN ADVANCE OF FURTHER
                                                      -2-                    CASE MANAGEMENT CONFERENCE
                                                                                  CASE NO. 3:20-CV-1294-RS
     4160-1911-7098
                      1                                              ATTESTATION

                      2            I attest that, under Civil Local Rule (5-1)(i)(3), I have obtained concurrence in the filing of

                      3   this document from all signatories.

                      4                                                                      /s/ Amy K. Van Zant
                                                                                              Amy K. Van Zant
                      5

                      6

                      7

                      8

                      9
                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28                                                                       JOINT STATEMENT IN ADVANCE OF FURTHER
1220641/55990234v.2
                                                                            -3-                    CASE MANAGEMENT CONFERENCE
                                                                                                        CASE NO. 3:20-CV-1294-RS
                          4160-1911-7098
